DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 12 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Zhang et al. (U.S. Patent Application Publication 2020/0127034).
Regarding claims 11, 12, Zhang et al. disclose (Figs. 1B, 6) an imaging system comprising: a light source (200) configured to emit light; and an image sensor (100) having an array of image sensor pixels, wherein a given image sensor pixel in the array of image sensor pixels comprises: a photosensitive element (103) configured to receive a reflected version of the emitted light; a charge storage region (124-2 or 124-1) coupled to the photosensitive element; and a transistor (116-1) interposed between the photosensitive element and the charge storage region, wherein the transistor has a gate terminal coupled to the photosensitive element.  Zhang et al. further disclose ([0075]) an IR light source, inherently, the photosensitive detects at least IR light as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Bleyer et al. (U.S. Patent Application Publication 2018/0210070).
Regarding claim 13, Zhang et al. disclose the claimed invention as set forth above.  Zhang et al. do not disclose detecting ambient light as claimed.  Bleyer et al. teach ([0059]) in a similar apparatus, detecting ambient light and subtracting it.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide ambient light detection in the apparatus of Zhang et al. in view of Bleyer et al. to improved detection as taught, known and predictable.
Allowable Subject Matter
Claims 1-10, 16-20 are allowed over the prior art of record.
Claims 14, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878